                             Case 19-11299-LSS                        Doc 294             Filed 08/20/19                 Page 1 of 22


                                                           UNITED STATES BANKRUPTCY COURT
                                                            FOR THE DISTRICT OF DELAWARE

In re SportCo Holdings, Inc.                                                                                                                 Case No. 19-11299 (LSS)
Debtor                                                                                                                          Reporting Period: July 1 - July 31, 2019

                                                                                                             * (1)
                                                              MONTHLY OPERATING REPORT
                                                                                                                            Explanation           Affidavit/Supplement
                          Required Documents                                   Form No. Document Attached                    Attached                   Attached
Schedule of Cash Receipts and Disbursements - Ellett Brothers, LLC             MOR-1           
Schedule of Cash Receipts and Disbursements - Evans Sports, Inc.               MOR-1           
Schedule of Cash Receipts and Disbursements - Jerry's Sports Inc.              MOR-1           
   Bank Reconciliation (or copies of Debtors' bank reconciliations)            MOR-1a          
   Schedule of Professional Fees Paid                                          MOR-1b          
   Copies of bank statements
   Cash disbursements journals
Statement of Operations - Ellett Brothers, LLC                                 MOR-2                     
Statement of Operations - Evans Sports, Inc.                                   MOR-2                     
Statement of Operations - Jerry's Sports Inc.                                  MOR-2                     
Balance Sheet - SportCo Holdings, Inc                                          MOR-3                     
Balance Sheet - Ellett Brothers, LLC                                           MOR-3                     
Balance Sheet - Evans Sports, Inc.                                             MOR-3                     
Balance Sheet - Jerry's Sports Inc.                                            MOR-3                     
Status of Postpetition Taxes                                                   MOR-4                     
   Copies of IRS Form 6123 or payment receipt
   Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                           MOR-4                     
Accounts Receivable Reconciliation and Aging                                   MOR-5                     
Debtor Questionnaire                                                           MOR-5                     

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and
belief.


Signature of Debtor                                                                                                    Date



Signature of Joint Debtor                                                                                              Date


                                                                                                                       August 20, 2019
Signature of Authorized Individual                                                                                     Date


Dalton Edgecomb                                                                                                        Chief Restructuring Officer
Printed Name of Authorized Individual                                                                                  Title of Authorized Individual

* This Monthly Operating Report has been prepared based on information available to the Debtor as of the ending date in the reporting period shown above, and such
information may be incomplete in certain respects. All information contained herein is unaudited and subject to future adjustments, which could be material. Nothing
contained in this Monthly Operating Report shall constitute a waiver of any of the Debtors' rights or an admission with respect to its Chapter 11 proceedings. The Debtor
reserves all rights to amend, modify or supplement this Monthly Operating Report.

1. The following debtors are non-operating and have no assets or liabilities: Bonitz Brothers, Inc., Outdoor Sports Headquarters, Inc., Quality Boxes, Inc.,
Simmons Gun Specialties, Inc.
                                         Case 19-11299-LSS                                          Doc 294                     Filed 08/20/19                           Page 2 of 22

Ellett Brothers, LLC                                                                                                                                                                                           Case No. 19-11301
Debtor                                                                                                                                                                                      Reporting Period: July 1 - July 31, 2019
                                                                                                   MOR-1
                                                                                SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                                                                                               $ Amounts are Actual
                                                                                                                                                                          CURRENT PERIOD                   FILING TO DATE
                 ACCOUNT NUMBERS ENDING IN                   PAYROLL       OPER - 1342       COLL - 6652        CONC - 6759         WF - 1962           OTHER           ACTUAL      PROJECTED            ACTUAL     PROJECTED
CASH - BEGINNING OF MONTH                                      1,008,319          174,769          376,308            56,578            210,870             -              1,826,844                        966,623

RECEIPTS
CASH SALES                                                             -                 -                 -                -                   -               -                  -                               -
ACCOUNTS RECEIVABLE                                                    -                 -       13,667,924                 -         9,101,243                 -         22,769,166                      40,341,043
LOANS AND ADVANCES                                                     -                 -                 -                -                   -               -                  -                               -
OTHER (ATTACH LIST)                                                                      -                 -                -                   -               -                  -                               -
TRANSFERS (FROM OTHER ACCTS)                                   1,749,161          644,892                  -       18,877,794                   -               -         21,271,847                      23,795,110
TRANSFERS (FROM DIP ACCTS)                                             -                 -                 -                -                   -               -                  -                       2,257,897
                                                                       -                 -                 -                -                   -               -                  --                              -

   TOTAL RECEIPTS                                              1,749,161          644,892        13,667,924        18,877,794         9,101,243                 -         44,041,013             -        66,394,050                  -

DISBURSEMENTS
PAYROLL                                                        2,395,566                 -                 -                -                   -               -          2,395,566                       3,351,476
UTILITIES                                                              -           84,935                  -                -                   -               -             84,935                         126,659
SHIPPING                                                               -                 -                 -         652,865                    -               -           652,865                          697,400
INSURANCE                                                              -          222,729                  -                -                   -               -           222,729                          548,682
EMPLOYEE EXPENSES                                                      -           36,086                  -                -                   -               -             36,086                          45,137
OPERATING EXPENSES                                                  628           428,861                  -         502,020             28,848                 -           960,356                        1,271,538
TRANSFER TO ELLETT PAYROLL                                             -                 -                 -        1,749,161                   -               -          1,749,161                       3,564,161
TRANSFER TO ELLETT OPER - 1342                                         -                 -                 -         644,892                    -               -           644,892                        1,353,155
TRANSFER TO EVANS OPER - 1350                                          -                 -                 -         140,198                    -               -           140,198                          180,449
TRANSFER TO JSC OPER - 2980                                            -                 -                 -             148                    -               -               148                             148
TRANSFER TO JSC OFF - WF 8708                                          -                 -                 -           11,560                   -               -             11,560                          11,560
PAYDOWN OF DEBT (DIP ACCTS)                                            -                 -        4,041,142                 -                   -               -          4,041,142                      21,282,090
TRANSFER TO ELLETT CONC - 6759                                         -                 -        9,485,238                 -         6,725,028                 -         16,210,266                      16,210,266
                                                                       -                 -                 -                -                   -               -                  -                               -
PROFESSIONAL FEES                                                      -                 -                 -                -                   -               -                  -                               -
U.S. TRUSTEE QUARTERLY FEES                                            -                 -                 -                -                   -               -                  -                               -
COURT COSTS                                                            -                 -                 -                -                   -               -                  -                               -
                                                                       -                 -                 -                -                   -               -                  -                               -
                                                                       -                 -                 -                -                   -               -                  -                               -

   TOTAL DISBURSEMENTS                                         2,396,194          772,612        13,526,380         3,700,844         6,753,876                 -         27,149,905             -        48,642,721                  -

   NET CASH FLOW                                               (647,033)         (127,720)          141,543        15,176,950         2,347,367                 -         16,891,108             -        17,751,329                  -

   CASH - END OF MONTH *                                 $      361,286    $       47,049    $      517,851    $   15,233,528   $     2,558,237     $       -       $     18,717,952    $    -       $    18,717,952   $          -


DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES
TOTAL DISBURSEMENTS (July 1, 2019 through July 31, 2019)                                                                                                                                                                   27,149,905
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                                                         (18,756,224)
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                                                                      0
       TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                 $    8,393,681

* Cash at EOM matches EOM bank balances; it doesn't tie to the General Ledger due to the reconciling items.
                                        Case 19-11299-LSS                                         Doc 294                          Filed 08/20/19                      Page 3 of 22

Evans Sports, Inc.                                                                                                                                                                                                Case No. 19-11302
Debtor                                                                                                                                                                                         Reporting Period: July 1 - July 31, 2019
                                                                                                   MOR-1
                                                                                SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                                                                                                $ Amounts are Actual
                                                                                                  BANK ACCOUNTS                                                         CURRENT PERIOD                         FILING TO DATE

                 ACCOUNT NUMBERS ENDING IN OPER - 1350                      OFF - WF 8973        TAX                 OTHER             OTHER           OTHER           ACTUAL            PROJECTED           ACTUAL           PROJECTED
CASH - BEGINNING OF MONTH                                        37,203               298                                                                                  37,501                                 1,460

RECEIPTS
CASH SALES                                                             -                 -                  -                  -               -               -                -                                     -
ACCOUNTS RECEIVABLE                                                    -                 -                  -                  -               -               -                -                                     -
LOANS AND ADVANCES                                                     -                 -                  -                  -               -               -                -                                     -
OTHER (ATTACH LIST)                                                    -                 -                  -                  -               -               -                -                                     -
TRANSFERS (FROM OTHER ACCTS)                                    140,198                  -                  -                  -               -               -          140,198                               180,449
                                                                       -                 -                  -                  -               -               -                -                                     -
                                                                       -                 -                  -                  -               -               -                -                                     -

   TOTAL RECEIPTS                                                140,198                -                   -                  -               -               -          140,198                    -          180,449                   -

DISBURSEMENTS
PAYROLL FUNDING                                                        -                 -                                                                                      -                                     -
UTILITIES                                                          2,751                 -                  -                  -               -               -            2,751                                 3,113
SHIPPING                                                          70,027                 -                  -                  -               -               -           70,027                                70,027
INSURANCE                                                              -                 -                  -                  -               -               -                -                                     -
EMPLOYEE EXPENSES                                                      -                 -                  -                  -               -               -                -                                     -
OPERATING EXPENSES                                                80,418                 -                  -                  -               -               -           80,418                                84,267
                                                                       -                 -                  -                  -               -               -                -                                     -
                                                                       -                 -                  -                  -               -               -                -                                     -
                                                                       -                 -                  -                  -               -               -                -                                     -
                                                                       -                 -                  -                  -               -               -                -                                     -
PROFESSIONAL FEES                                                      -                 -                  -                  -               -               -                -                                     -
U.S. TRUSTEE QUARTERLY FEES                                            -                 -                  -                  -               -               -                -                                     -
COURT COSTS                                                            -                 -                  -                  -               -               -                -                                     -
                                                                       -                 -                  -                  -               -               -                -                                     -
                                                                       -                 -                  -                  -               -               -                -                                     -

   TOTAL DISBURSEMENTS                                           153,196                -                   -                  -               -               -          153,196                    -          157,407                   -

   NET CASH FLOW                                                 (12,998)               -                   -                  -               -               -          (12,998)                   -          23,042                    -

   CASH - END OF MONTH *                                 $       24,205     $         298    $          -        $         -       $       -       $       -       $      24,502     $          -        $      24,502    $          -


DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES
TOTAL DISBURSEMENTS (July 1, 2019 through July 31, 2019)                                                                                                                                                                          153,196
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                                                                       0
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                                                                         0
       TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                    $       153,196

* Cash at EOM matches EOM bank balances; it doesn't tie to the General Ledger due to the reconciling items.
                                        Case 19-11299-LSS                                           Doc 294                         Filed 08/20/19                    Page 4 of 22

Jerry's Sports Inc.                                                                                                                                                                                              Case No. 19-11303
Debtor                                                                                                                                                                                        Reporting Period: July 1 - July 31, 2019
                                                                                                   MOR-1
                                                                                SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                                                                                                  $ Amounts are Actual
                                                                                                    BANK ACCOUNTS                                                      CURRENT PERIOD                         FILING TO DATE

                 ACCOUNT NUMBERS ENDING IN OPER - 2980                      CONC - 4257          RES - 7948        RES - WF 8724 OFF - WF 8708        OTHER           ACTUAL            PROJECTED           ACTUAL            PROJECTED
CASH - BEGINNING OF MONTH                                         11,007            9,234             39,034               4,545         6,255                            70,075                               152,087

RECEIPTS
CASH SALES                                                             -                 -                    -                 -             -               -                 -                                     -
ACCOUNTS RECEIVABLE                                                    -                 -          3,071,480           1,715,404             -               -         4,786,885                             6,973,404
LOANS AND ADVANCES                                                     -                 -                    -                 -             -               -                 -                                     -
OTHER (ATTACH LIST)                                                    -                 -                    -                 -             -               -                 -                                     -
TRANSFERS (FROM DIP ACCTS)                                         2,059                 -                    -                 -             -               -             2,059                                 3,022
TRANSFERS (FROM OTHER ACCTS)                                        148                  -                    -                 -        11,560               -           11,708                                11,708
                                                                       -                 -                    -                 -             -               -                 -                                     -

   TOTAL RECEIPTS                                                 2,207                 -           3,071,480           1,715,404        11,560               -        4,800,652                    -         6,988,135                    -

DISBURSEMENTS
PAYROLL FUNDING                                                        -                 -                    -                 -             -               -                 -                                     -
UTILITIES                                                              -                 -                    -                 -             -               -                 -                                     -
SHIPPING                                                               -                 -                    -                 -             -               -                 -                                     -
INSURANCE                                                              -                 -                    -                 -             -               -                 -                                     -
EMPLOYEE EXPENSES                                                      -                 -                    -                 -             -               -                 -                                     -
OPERATING EXPENSES                                                 2,277            2,266                     -                 -         7,278               -           11,821                                16,841
PAYDOWN OF DEBT (DIP ACCTS)                                            -                 -          1,280,831            671,407              -               -         1,952,238                             4,216,713
TRANSFER TO ELLETT CONC - 6759                                         -                 -          1,809,735            857,793              -               -         2,667,528                             2,667,528
                                                                       -                 -                    -                 -             -               -                 -                                     -
                                                                       -                 -                    -                 -             -               -                 -                                     -
PROFESSIONAL FEES                                                      -                 -                    -                 -             -               -                 -                                     -
U.S. TRUSTEE QUARTERLY FEES                                            -                 -                    -                 -             -               -                 -                                     -
COURT COSTS                                                            -                 -                    -                 -             -               -                 -                                     -
                                                                       -                 -                    -                 -             -               -                 -                                     -
                                                                       -                 -                    -                 -             -               -                 -                                     -

   TOTAL DISBURSEMENTS                                            2,277             2,266          3,090,566            1,529,200        7,278                -         4,631,588                   -         6,901,082                    -

   NET CASH FLOW                                                     (70)          (2,266)            (19,086)           186,204         4,282                -          169,064                    -           87,052                     -

   CASH - END OF MONTH *                                 $        10,937    $       6,968    $        19,948       $     190,749    $    10,537   $       -       $      239,140    $          -        $      239,140    $            -


DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES
TOTAL DISBURSEMENTS (July 1, 2019 through July 31, 2019)                                                                                                                                                                         4,631,588
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                                                               (2,667,528)
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                                                                           0
       TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                    $      1,964,059

* Cash at EOM matches EOM bank balances; it doesn't tie to the General Ledger due to the reconciling items.
                                                   Case 19-11299-LSS                   Doc 294          Filed 08/20/19          Page 5 of 22


In re SportCo Holdings, Inc.                                                                                                                                       Case No. 19-11299 (LSS)
Debtor                                                                                                                                                Reporting Period: July 1 - July 31, 2019
                                                                                          MOR-1a
                                                                                      BANK ACCOUNTS 1
                                                                                        $ Amounts are Actual
                                                                                                                     Account number        Period-end       Reconciling
Bank name                          Debtor Name              Case No.                 Account type                    (last four digits)   bank balance        Items           GL Balance
Regions                            Ellett Brothers, LLC     19-11301    Payroll                                    3409                        361,285.69        7,266.82         368,552.51
Bank of America                    Ellett Brothers, LLC     19-11301    Operating Account - Ellett                 1342                         47,049.20      -47,049.20               0.00
Bank of America                    Ellett Brothers, LLC     19-11301    Collection Account - Ellett                6652                        517,851.40      -17,773.40         500,078.00
Bank of America                    Ellett Brothers, LLC     19-11301    Concentration Account - Ellett             6759                     15,233,528.15        4,387.67      15,237,915.82
Wells Fargo                        Ellett Brothers, LLC     19-11301    Office Checking Account - Ellett           1962                      2,558,237.49         -184.63       2,558,052.86
Bank of America                    Evans Sports, Inc.       19-11302    Operating Account - Evans                  1350                         24,204.84      -24,204.84               0.00
Wells Fargo                        Evans Sports, Inc.       19-11302    Office Checking Account - Evans            8973                            297.76            0.00             297.76
Bank of America                    Jerry's Sports Inc.      19-11303    Operating Account - JSC                    2980                         10,936.83      -10,936.83               0.00
Bank of America                    Jerry's Sports Inc.      19-11303    Concentration Account - JSC                4257                          6,968.45            0.00           6,968.45
Bank of America                    Jerry's Sports Inc.      19-11303    Restricted Account - JSC                   7948                         19,948.34            0.00          19,948.34
Wells Fargo                        Jerry's Sports Inc.      19-11303    Restricted Account - JSC                   8724                        190,749.20          200.90         190,950.10
Wells Fargo                        Jerry's Sports Inc.      19-11303    Office Checking Account - JSC              8708                         10,536.56            0.00          10,536.56
Other Reconciling Items                                                                                                                              0.00      -38,801.95         -38,801.95
TOTAL BANK BALANCE                                                                                                                          18,981,593.91      -127,095.46     18,854,498.45

1. An attestation regarding the Debtors' bank statements and bank-account reconciliations follows this schedule.
                     Case 19-11299-LSS              Doc 294        Filed 08/20/19         Page 6 of 22


In re SportCo Holdings, Inc.                                                                           Case No. 19-11299 (LSS)
Ellett Brothers, LLC                                                                                          Case No. 19-11301
Evans Sports, Inc.                                                                                            Case No. 19-11302
Jerry's Sports Inc.                                                                                           Case No. 19-11303
Debtor                                                                                    Reporting Period: July 1 - July 31, 2019




                                                MOR-1a
                                 ATTESTATION REGARDING BANK ACCOUNTS

The above-captioned Debtors hereby submit this attestation regarding disbursement journals and bank-account reconciliations in
lieu of providing copies of bank statements and account reconciliations.
I attest that each of the bank accounts listed in the preceding schedule is reconciled to monthly bank statements. The Debtors'
standard practice is to ensure that each bank account is reconciled to monthly bank statements for each calendar month within 20
days after month end.




                                                                              August 20, 2019
Signature of Authorized Individual                                            Date



Dalton Edgecomb                                                               Chief Restructuring Officer
Printed Name of Authorized Individual                                         Title of Authorized Individual
                               Case 19-11299-LSS                          Doc 294               Filed 08/20/19                    Page 7 of 22

In re SportCo Holdings, Inc.                                                                                                                                  Case No. 19-11299 (LSS)
Debtor                                                                                                                                           Reporting Period: July 1 - July 31, 2019

                                                                      MOR-1b
                                                  SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                         This schedule is to include all retained professional payments from case inception to current month.
                                                                                  $ Amounts are Actual
                                                            Amount                                           Check                 Period amount paid    Case-to-date amount paid
             Payee                 Period covered          approved               Payor              #/EFT      Date paid           Fees     Expenses       Fees       Expenses
Winter Harbor LLC               6/10/19 - 6/16/19             82,643.00   SportCo Holdings, Inc.     EFT         7/16/2019         75,317.50    7,325.50
Winter Harbor LLC               6/17/19 - 6/23/19             74,810.19   SportCo Holdings, Inc.     EFT         7/16/2019         71,046.00    3,764.19
Winter Harbor LLC               6/24/19 - 6/30/19             75,645.90   SportCo Holdings, Inc.     EFT         7/16/2019         70,914.00    4,731.90
Winter Harbor LLC               7/1/19 - 7/7/19               35,826.00   SportCo Holdings, Inc.     EFT         7/16/2019         33,047.50    2,778.50
Winter Harbor LLC               7/8/19 - 7/14/19              78,898.04   SportCo Holdings, Inc.     EFT         7/16/2019         72,161.00    6,737.04
Winter Harbor LLC               7/15/19 - 7/21/19             73,501.46   SportCo Holdings, Inc.     EFT         7/25/2019         68,133.50    5,367.96
Winter Harbor LLC                                                   -     SportCo Holdings, Inc.     EFT                                 -           -
                                                             421,324.59                                                           390,619.50   30,705.09  390,619.50    30,705.09
McDermmot Will & Emery LLP                                          -     SportCo Holdings, Inc.     EFT                                  -           -              -              -

Polsinelli                                                          -     SportCo Holdings, Inc.     EFT                                  -           -              -              -
Dixon Hughes Goodman LLP                                            -     SportCo Holdings, Inc.     EFT                                  -           -              -              -
BMC Group                                                           -     SportCo Holdings, Inc.     EFT                                  -           -              -              -
Emerald Capital Advisors                                            -     SportCo Holdings, Inc.     EFT                                  -           -              -              -
Lowenstein Sandler LLP                                              -     SportCo Holdings, Inc.     EFT                                  -           -              -              -
Blank Rome LLP                                                      -     SportCo Holdings, Inc.     EFT                                  -           -              -              -
Olshan Frome Wolosky                                                -     SportCo Holdings, Inc.     EFT                                  -           -              -              -
                                                            421,324.59                                                            390,619.50    30,705.09    390,619.50       30,705.09

Professional                    Role                                                                            Notes
Winter Harbor LLC               Debtors' Chief Restructuring Officer and additional personnel
McDermott Will & Emery LLP      Debtors' counsel, lead
Polsinelli                      Debtors' counsel, local
Dixon Hughes Goodman LLP        Debtors' tax accountants
BMC Group                       Debtors' noticing, claims and balloting agent
Emerald Capital Advisors        Financial Advisor to the Official Committee of Unsecured Creditors
Lowenstein Sandler LLP          Counsel to the Official Committee of Unsecured Creditors
Blank Rome LLP                  DIP Lender's counsel, lead and local
Olshan Frome Wolosky            DIP Lender's counsel, lead and local
                       Case 19-11299-LSS       Doc 294       Filed 08/20/19     Page 8 of 22


Ellett Brothers, LLC                                                                              Case No. 19-11301
Debtor                                                                        Reporting Period: July 1 - July 31, 2019

                                                  MOR-2
                                   STATEMENT OF OPERATIONS (UNAUDITED)
                                               $ Amounts are Actual
                                   Line item                           Current period             Filing to date
Sales
  Gross Merchandise Sales                                                      14,611,946                 33,892,242
  Sales Return & Allowance                                                        (31,087)                  (101,377)
  Net Discounts                                                                    32,974                     37,515
     Net Sales                                                                 14,613,833                33,828,381
Cost of Goods Sold
 Cost of Product Sold                                                          18,575,287                 41,007,090
 Purchase Discounts                                                              (314,971)                  (749,880)
 Freight In                                                                         7,518                     46,089
 Rebates                                                                              -                          -
 Discounts Anticipation                                                           (30,814)                   (30,814)
 Reserve changes/Other costs                                                          -                   (1,479,013)
    Total Cost of Goods Sold                                                   18,237,020                38,793,473
      Net Gross Margin                                                         (3,623,187)                (4,965,092)
Operating Expenses
                        1
 Total Variable Expense                                                           897,520                  2,239,493
 Total Fixed Expense 2                                                          2,497,929                  3,924,086
    Total Operating Expenses                                                    3,395,449                  6,163,579
      Operating Income                                                         (7,018,637)               (11,128,671)
Non-Operating Expenses
 Other Income/Expense                                                              63,163                     73,441
 Interest Income                                                                  (74,828)                  (130,380)
 Interest Expense                                                                 568,125                  3,875,727
 Income Tax Expense                                                                   -                          -
    Total Non-Operating Expenses                                                  556,459                  3,818,787
        NET INCOME                                                             (7,575,096)               (14,947,458)
1. Detail on MOR-2 Statement of Ops Cont
2. Detail on MOR-2 Statement of Ops Cont
                          Case 19-11299-LSS                     Doc 294       Filed 08/20/19      Page 9 of 22


Ellett Brothers, LLC                                                                                            Case No. 19-11301
Debtor                                                                                       Reporting Period: July 1 - July 31, 2019

                                            MOR-2 CONTINUATION SHEET
                                       STATEMENT OF OPERATIONS (UNAUDITED)
                                                            $ Amounts are Actual
                                     Line item                                      Current period              Filing to date
                           1
Total Variable Expense
  Bad Debt Expense                                                                              14,810                       34,125
  Spiff                                                                                            -                            -
  Sales Bonus & Commissions                                                                    398,464                    1,420,542
  Royalty Expense                                                                                  -                            -
  Tools & Distribution Supplies                                                                 42,501                       56,693
  Shipping Charges                                                                             (83,444)                    (157,568)
  Small Order Charges                                                                              -                            -
  Truck Depreciation                                                                               -                            -
  Freight Out                                                                                  525,190                      885,700
     Total Variable Expenses                                                                  897,520                     2,239,493
Total Fixed Expense 2
  Audit Fees                                                                                      -                             -
  Web Site Exp                                                                                 11,197                        22,358
  Associations & Subscriptions                                                                  2,382                         4,211
  Catalog Flyers & Advertising                                                                      75                          150
  Directors Expenses                                                                              -                             -
  Stock Related Costs                                                                             -                             -
  Consulting Fees                                                                             353,413                       428,862
  Collection Expense                                                                              -                          (1,890)
  Contributions                                                                                (1,990)                       (1,990)
  Depreciation and Amortization                                                               440,370                       680,932
  401K-Plan Company Match                                                                         445                        11,955
  401K Plan Expense                                                                               -                             -
  Stock-based compensation                                                                        -                             -
  Insurance Associates                                                                        105,744                       199,915
  Insurance General                                                                            87,566                       141,565
  Postage                                                                                       4,715                         3,301
  Professional Fees                                                                            41,188                        74,297
  Promotion & Entertainment                                                                         67                          338
  Licenses                                                                                     20,750                        35,083
  Maintenance - Equip & Vehicles                                                              103,023                       137,106
  Maintenance Buildings                                                                        11,738                        10,443
  Management Bonus                                                                                -                             -
  Personnel Search & Relocation                                                                   -                             -
  Rent Building & Equipment                                                                    10,878                        12,424
  Handling Fees 3PL                                                                               -                             -
  Wages & Salaries                                                                          1,018,299                     1,724,366
  Temporary Contract Labor                                                                        -                             407
  Security Expense                                                                              4,319                        (6,437)
  Gifts                                                                                           -                             279
  Supplies Office & Copier                                                                      8,904                        16,023
  Sample Merchandise                                                                              -                             -
  Taxes - Payroll                                                                             122,112                       216,958
  Taxes - Property & Other                                                                     35,516                        55,414
  Telephone Expense                                                                            58,900                        71,861
  Training - Associates                                                                           -                             -
  Internal Shows                                                                                  -                             -
  Trade Show & Meals                                                                              -                            (928)
  Travel & Meals                                                                               17,001                        25,907
  Utilities                                                                                    41,318                        61,176
  Other expenses/Corp allocation                                                                  -                             -
     Total Fixed Expenses                                                                   2,497,929                     3,924,086

1. Detail of Total Variance Expenses from MOR-2 Statement of Operations
2. Detail of Total Fixed Expenses from MOR-2 Statement of Operations
                      Case 19-11299-LSS        Doc 294       Filed 08/20/19    Page 10 of 22


Evans Sports, Inc.                                                                                Case No. 19-11302
Debtor                                                                        Reporting Period: July 1 - July 31, 2019

                                                  MOR-2
                                   STATEMENT OF OPERATIONS (UNAUDITED)
                                               $ Amounts are Actual
                                   Line item                            Current period            Filing to date
Sales
  Gross Merchandise Sales                                                         195,877                    301,748
  Sales Return & Allowance                                                            -                          -
  Net Discounts                                                                      (124)                      (293)
     Net Sales                                                                    195,752                    301,455
Cost of Goods Sold
 Cost of Product Sold                                                             160,873                    258,641
 Purchase Discounts                                                                   (73)                       (73)
 Freight In                                                                         2,355                      3,783
 Rebates                                                                              -                          -
 Discounts Anticipation                                                               -                          -
 Reserve changes/Other costs                                                          -                          -
    Total Cost of Goods Sold                                                      163,154                    262,351
      Net Gross Margin                                                             32,598                     39,104
Operating Expenses
                        1
 Total Variable Expense                                                             5,767                     16,003
 Total Fixed Expense 2                                                             29,771                     58,953
    Total Operating Expenses                                                       35,538                     74,956
      Operating Income                                                             (2,940)                   (35,852)
Non-Operating Expenses
 Other Income/Expense                                                                  -                           -
 Interest Income                                                                       -                           -
 Interest Expense                                                                      -                           -
 Income Tax Expense                                                                    -                           -
    Total Non-Operating Expenses                                                      -                          -
        NET INCOME                                                                 (2,940)                   (35,852)
1. Detail on MOR-2 Statement of Ops Cont
2. Detail on MOR-2 Statement of Ops Cont
                            Case 19-11299-LSS                 Doc 294        Filed 08/20/19      Page 11 of 22


Evans Sports, Inc.                                                                                              Case No. 19-11302
Debtor                                                                                       Reporting Period: July 1 - July 31, 2019

                                            MOR-2 CONTINUATION SHEET
                                       STATEMENT OF OPERATIONS (UNAUDITED)
                                                            $ Amounts are Actual
                                     Line item                                      Current period              Filing to date
                             1
Total Variable Expense
  Bad Debt Expense                                                                                 -                            -
  Spiff                                                                                            -                            -
  Sales Bonus & Commissions                                                                      3,315                        5,147
  Royalty Expense                                                                                  268                          373
  Tools & Distribution Supplies                                                                    540                        4,196
  Shipping Charges                                                                                 -                            -
  Small Order Charges                                                                              -                            -
  Truck Depreciation                                                                               -                            -
  Freight Out                                                                                    1,643                        6,287
     Total Variable Expenses                                                                     5,767                       16,003
                        2
Total Fixed Expense
  Audit Fees                                                                                       -                            -
  Web Site Exp                                                                                     -                            -
  Associations & Subscriptions                                                                     -                            -
  Catalog Flyers & Advertising                                                                     -                            -
  Directors Expenses                                                                               -                            -
  Stock Related Costs                                                                              -                            -
  Consulting Fees                                                                                  -                            -
  Collection Expense                                                                               -                            -
  Contributions                                                                                    -                            -
  Depreciation and Amortization                                                                    -                            -
  401K-Plan Company Match                                                                          -                            504
  401K Plan Expense                                                                                -                            -
  Stock-based compensation                                                                         -                            -
  Insurance Associates                                                                           2,176                        4,666
  Insurance General                                                                                617                        1,235
  Postage                                                                                          -                            -
  Professional Fees                                                                              1,264                        1,264
  Promotion & Entertainment                                                                        -                            -
  Licenses                                                                                         -                            -
  Maintenance - Equip & Vehicles                                                                 1,111                        1,469
  Maintenance Buildings                                                                            -                            -
  Management Bonus                                                                                 -                            -
  Personnel Search & Relocation                                                                    -                            -
  Rent Building & Equipment                                                                      6,333                       11,667
  Handling Fees 3PL                                                                                -                            -
  Wages & Salaries                                                                               9,644                       20,249
  Temporary Contract Labor                                                                         -                            -
  Security Expense                                                                                 -                            -
  Gifts                                                                                            -                            -
  Supplies Office & Copier                                                                         846                        4,150
  Sample Merchandise                                                                               -                            -
  Taxes - Payroll                                                                                  904                        1,675
  Taxes - Property & Other                                                                       1,143                        2,027
  Telephone Expense                                                                                387                          762
  Training - Associates                                                                            -                            -
  Internal Shows                                                                                   -                            -
  Trade Show & Meals                                                                             2,375                        3,563
  Travel & Meals                                                                                   384                          384
  Utilities                                                                                      2,587                        5,338
  Other expenses/Corp allocation                                                                   -                            -
     Total Fixed Expenses                                                                      29,771                        58,953

1. Detail of Total Variance Expenses from MOR-2 Statement of Operations
2. Detail of Total Fixed Expenses from MOR-2 Statement of Operations
                      Case 19-11299-LSS        Doc 294       Filed 08/20/19    Page 12 of 22


Jerry's Sports Inc.                                                                               Case No. 19-11303
Debtor                                                                        Reporting Period: July 1 - July 31, 2019

                                                  MOR-2
                                   STATEMENT OF OPERATIONS (UNAUDITED)
                                               $ Amounts are Actual
                                   Line item                            Current period            Filing to date
Sales
  Gross Merchandise Sales                                                       3,994,938                  9,898,303
  Sales Return & Allowance                                                        (31,722)                   (52,923)
  Net Discounts                                                                     3,382                      6,613
     Net Sales                                                                  3,966,599                  9,851,993
Cost of Goods Sold
 Cost of Product Sold                                                           4,890,956                 11,862,723
 Purchase Discounts                                                                   -                          -
 Freight In                                                                           -                          -
 Rebates                                                                              -                          -
 Discounts Anticipation                                                               -                          -
 Reserve changes/Other costs                                                          -                          -
    Total Cost of Goods Sold                                                    4,890,956                 11,862,723
       Net Gross Margin                                                          (924,357)                (2,010,730)
Operating Expenses
                        1
 Total Variable Expense                                                           334,134                    290,215
 Total Fixed Expense 2                                                            211,186                    580,207
    Total Operating Expenses                                                      545,320                   870,422
       Operating Income                                                        (1,469,677)                (2,881,153)
Non-Operating Expenses
 Other Income/Expense                                                              (1,000)                    (1,000)
 Interest Income                                                                  (17,916)                   (29,083)
 Interest Expense                                                                   6,037                     12,075
 Income Tax Expense                                                                  (389)                      (389)
    Total Non-Operating Expenses                                                  (13,268)                   (18,397)
         NET INCOME                                                            (1,456,410)                (2,862,755)
1. Detail on MOR-2 Statement of Ops Cont
2. Detail on MOR-2 Statement of Ops Cont
                            Case 19-11299-LSS                 Doc 294        Filed 08/20/19      Page 13 of 22


Jerry's Sports Inc.                                                                                             Case No. 19-11303
Debtor                                                                                       Reporting Period: July 1 - July 31, 2019

                                            MOR-2 CONTINUATION SHEET
                                       STATEMENT OF OPERATIONS (UNAUDITED)
                                                            $ Amounts are Actual
                                     Line item                                      Current period              Filing to date
                             1
Total Variable Expense
  Bad Debt Expense                                                                              3,966                         9,789
  Spiff                                                                                           -                             -
  Sales Bonus & Commissions                                                                   356,944                       332,404
  Royalty Expense                                                                                 -                             -
  Tools & Distribution Supplies                                                                   -                             -
  Shipping Charges                                                                            (26,617)                      (51,819)
  Small Order Charges                                                                             -                             -
  Truck Depreciation                                                                              -                             -
  Freight Out                                                                                    (159)                         (159)
     Total Variable Expenses                                                                  334,134                       290,215
                        2
Total Fixed Expense
  Audit Fees                                                                                      -                             -
  Web Site Exp                                                                                    -                             -
  Associations & Subscriptions                                                                    -                             -
  Catalog Flyers & Advertising                                                                    -                             -
  Directors Expenses                                                                              -                             -
  Stock Related Costs                                                                             -                             -
  Consulting Fees                                                                                 -                             -
  Collection Expense                                                                              -                             -
  Contributions                                                                                   -                             -
  Depreciation and Amortization                                                               163,846                       327,691
  401K-Plan Company Match                                                                         -                           4,060
  401K Plan Expense                                                                               -                             -
  Stock-based compensation                                                                        -                             -
  Insurance Associates                                                                         14,308                        26,153
  Insurance General                                                                           (23,445)                      (23,445)
  Postage                                                                                         -                             150
  Professional Fees                                                                             6,440                        11,196
  Promotion & Entertainment                                                                       -                             -
  Licenses                                                                                        -                             -
  Maintenance - Equip & Vehicles                                                                  -                             -
  Maintenance Buildings                                                                           -                             -
  Management Bonus                                                                                -                             -
  Personnel Search & Relocation                                                                   -                             -
  Rent Building & Equipment                                                                    (5,406)                       73,962
  Handling Fees 3PL                                                                               -                             -
  Wages & Salaries                                                                             33,041                       118,942
  Temporary Contract Labor                                                                        -                             -
  Security Expense                                                                                578                           578
  Gifts                                                                                           -                             -
  Supplies Office & Copier                                                                        -                               50
  Sample Merchandise                                                                              -                             -
  Taxes - Payroll                                                                              18,155                        36,606
  Taxes - Property & Other                                                                        -                             319
  Telephone Expense                                                                               147                           352
  Training - Associates                                                                           -                             -
  Internal Shows                                                                                  -                             -
  Trade Show & Meals                                                                              -                             -
  Travel & Meals                                                                                  168                           238
  Utilities                                                                                     3,355                         3,355
  Other expenses/Corp allocation                                                                  -                             -
     Total Fixed Expenses                                                                      211,186                     580,207

1. Detail of Total Variance Expenses from MOR-2 Statement of Operations
2. Detail of Total Fixed Expenses from MOR-2 Statement of Operations
                                   Case 19-11299-LSS                                     Doc 294                  Filed 08/20/19                         Page 14 of 22

In re SportCo Holdings, Inc.                                                                                                                        Case No. 19-11299 (LSS)
Debtor                                                                                                                                 Reporting Period: July 1 - July 31, 2019

                                                                         MOR-3
                                                               BALANCE SHEET (UNAUDITED)
                                                                            $ Amounts are Actual
                                    Line item                                                       Current period                               As of petition date
ASSETS
  Current Assets
    Cash and Cash Equivalents                                                                                            18,854,498                                 1,821,308
    Trade Accounts Receivable                                                                                            20,408,993                                23,194,100
    Allowance for Bad Debt                                                                                               (1,363,373)                               (1,335,330)
    Other Receivables                                                                                                     1,883,500                                 1,669,570
    Inventories                                                                                                           6,279,744                                58,176,511
    Inventory Reserve                                                                                                           -                                  (1,479,013)
    Current Deferred Tax                                                                                                        -                                         -
    Prepaid Expenses                                                                                                        274,407                                 1,437,167
          Total Current Assets                                                                                          46,337,769                                 83,484,313
   Fixed Assets
      Land                                                                                                                2,448,252                                 2,448,252
      Building and Improvements                                                                                           9,539,728                                 9,561,728
      Vehicles                                                                                                                6,500                                     6,500
      Furniture, Fixtures and Equipment                                                                                  12,117,783                                12,117,783
      Accumulated Depreciation                                                                                          (10,472,457)                              (10,198,806)
          Total Fixed Assets                                                                                            13,639,806                                 13,935,457
   Other Assets
     Security Deposits                                                                                                   75,000                                         4,000
     Investment in Sub                                                                                               90,652,104                                    90,652,104
     Non Current Deferred Tax                                                                                         6,761,509                                     6,761,509
     Intangibles                                                                                                    101,331,877                                   101,336,032
     Amortization of Intangibles                                                                                    (60,464,477)                                  (59,489,415)
          Total Other Assets                                                                                        138,356,014                                  139,264,230
              TOTAL ASSETS                                                                                          198,333,589                                  236,684,001

LIABILITIES AND SHAREHOLDER EQUITY
  Liabilities Not Subject to Compromise
     Cash EB/JSC - BOA Operating Accounts                                                                                       -                                      336,389
     Cash EB - CC/ACH/Wire Pmts                                                                                                 -                                      461,390
     A/P Trade                                                                                                              346,048                                    449,427
     Accrued Expenses                                                                                                     1,494,658                                    433,590
          Total Liabilities Not Subject to Compromise                                                                     1,840,706                                 1,680,796

   Current Liabilities Subject to Compromise
     A/P Trade 1                                                                                                         40,685,589                                40,256,263
     A/P American Express                                                                                                   110,937                                   110,937
     A/P Sierra Consignment                                                                                                     -                                         -
     A/P Legacy Consignment                                                                                                     -                                         -
     A/P Misc Consignments                                                                                                      -                                         -
     A/P Other                                                                                                                  -                                         -
     Purchases Clearing 1                                                                                                     4,713                                   306,474
                                      1
     Accrual for Inventory in Transit                                                                                           -                                     127,565
     Accrued Expenses                                                                                                     1,142,322                                 1,142,323
     Current Portion of IRB                                                                                                     -                                         -
     Lease Obligations for Vacated Facilities                                                                                13,757                                    13,757
     Current Portion of Notes Payable                                                                                           -                                         -
     Current Portion Purchase Payout 2                                                                                       33,951                                   535,152
     Current Deferred IncomeTax                                                                                                 -                                         -
     Revolving Line of Credit                                                                                                   -                                  23,071,263
     Other                                                                                                                        0                                         0
          Total Current Liabilities Subject to Compromise                                                                41,991,270                               65,563,734
   Long Term Liabilities Subject to Compromise
     Industrial Revenue Bond                                                                                                -                                             -
     Due To/(From) JSC                                                                                                      -                                             -
     Lease Obligations for Vacated Facilities                                                                            28,765                                        28,765
     Long Term Notes Payable                                                                                        243,125,681                                   240,216,005
     Noncurrent Purchase Payout 2                                                                                       322,458                                       323,927
     Long Term Purchase Payout                                                                                              -                                             -
     Noncurrent Deferred IncomeTax                                                                                    7,170,405                                     7,170,405
          Total Long Term Liabilities Subject to Compromise                                                         250,647,308                                   247,739,101
   Shareholder Equity
     Capital Stock                                                                                                   159,100,144                                  159,100,144
     Intercompany                                                                                                              0                                            0
     Treasury Stock                                                                                                    1,426,603                                    1,426,603
     Prior Year Retained Earnings                                                                                   (206,311,874)                                (206,311,874)
     Current Year Earnings                                                                                           (50,360,569)                                 (32,514,503)
          Total Shareholder Equity                                                                                      (96,145,695)                             (78,299,630)
              TOTAL LIABILITIES AND SHAREHOLDER EQUITY                                                              198,333,589                                  236,684,001
1. Trade A/P, Purchases Clearing & Inventory Transit current period equals the sum of these account at petition date.
2. The decrease in these accounts post-petition are entries taken against the reserve, and are non-cash transactions.
                                   Case 19-11299-LSS                                     Doc 294                  Filed 08/20/19                         Page 15 of 22

Ellett Brothers, LLC                                                                                                                                      Case No. 19-11301
Debtor                                                                                                                                 Reporting Period: July 1 - July 31, 2019

                                                                         MOR-3
                                                               BALANCE SHEET (UNAUDITED)
                                                                            $ Amounts are Actual
                                    Line item                                                       Current period                               As of petition date
ASSETS
  Current Assets
    Cash and Cash Equivalents                                                                                            18,691,733                                 1,656,873
    Trade Accounts Receivable                                                                                            15,532,234                                17,791,234
    Allowance for Bad Debt                                                                                               (1,116,871)                               (1,096,993)
    Other Receivables                                                                                                     1,416,030                                 1,302,107
    Inventories                                                                                                           6,044,855                                57,924,120
    Inventory Reserve                                                                                                           -                                  (1,479,013)
    Current Deferred Tax                                                                                                        -                                         -
    Prepaid Expenses                                                                                                        284,390                                 1,090,228
          Total Current Assets                                                                                          40,852,371                                 77,188,556
   Fixed Assets
      Land                                                                                                                2,448,252                                 2,448,252
      Building and Improvements                                                                                           9,539,728                                 9,561,728
      Vehicles                                                                                                                5,800                                     5,800
      Furniture, Fixtures and Equipment                                                                                  12,145,287                                12,145,287
      Accumulated Depreciation                                                                                          (10,409,261)                              (10,135,610)
          Total Fixed Assets                                                                                            13,729,806                                 14,025,457
   Other Assets
     Security Deposits                                                                                                       75,000                                     3,000
     Investment in Sub                                                                                                   90,652,104                                90,652,104
     Non Current Deferred Tax                                                                                             6,761,509                                 6,761,509
     Intangibles                                                                                                         72,484,722                                72,488,877
     Amortization of Intangibles                                                                                        (42,868,703)                              (42,233,407)
          Total Other Assets                                                                                        127,104,632                                  127,672,083
              TOTAL ASSETS                                                                                          181,686,809                                  218,886,097

LIABILITIES AND SHAREHOLDER EQUITY
  Liabilities Not Subject to Compromise
     Cash EB/JSC - BOA Operating Accounts                                                                                       -                                      321,775
     Cash EB - CC/ACH/Wire Pmts                                                                                                 -                                      461,390
     A/P Trade                                                                                                              281,882                                    432,693
     Accrued Expenses                                                                                                     1,407,562                                    369,345
          Total Liabilities Not Subject to Compromise                                                                     1,689,444                                 1,585,203

   Current Liabilities Subject to Compromise
     A/P Trade 1                                                                                                      30,081,487                                   29,652,161
     A/P American Express                                                                                                110,937                                      110,937
     A/P Sierra Consignment                                                                                                  -                                            -
     A/P Legacy Consignment                                                                                                  -                                            -
     A/P Misc Consignments                                                                                                   -                                            -
     A/P Other                                                                                                               -                                            -
     Purchases Clearing 1                                                                                                  4,713                                      306,474
                                      1
     Accrual for Inventory in Transit                                                                                        -                                        127,565
     Accrued Expenses                                                                                                  4,759,118                                    4,759,118
     Current Portion of IRB                                                                                                  -                                            -
     Lease Obligations for Vacated Facilities                                                                             13,757                                       13,757
     Current Portion of Notes Payable                                                                                        -                                            -
     Current Portion Purchase Payout 2                                                                                    33,951                                      535,152
     Current Deferred IncomeTax                                                                                              -                                            -
     Revolving Line of Credit                                                                                       (364,099,969)                                (348,406,681)
     Other                                                                                                                     (0)                                          0
          Total Current Liabilities Subject to Compromise                                                          (329,096,006)                                 (312,901,517)
   Long Term Liabilities Subject to Compromise
     Industrial Revenue Bond                                                                                                -                                             -
     Due To/(From) JSC                                                                                              350,912,220                                   359,823,166
     Lease Obligations for Vacated Facilities                                                                            28,765                                        28,765
     Long Term Notes Payable                                                                                        243,125,681                                   240,216,005
     Noncurrent Purchase Payout 2                                                                                       322,458                                       323,927
     Long Term Purchase Payout                                                                                              -                                             -
     Noncurrent Deferred IncomeTax                                                                                    7,170,405                                     7,170,405
          Total Long Term Liabilities Subject to Compromise                                                         601,559,528                                  607,562,267
   Shareholder Equity
     Capital Stock                                                                                                    68,448,040                                   68,448,040
     Intercompany                                                                                                       (387,857)                                    (229,015)
     Treasury Stock                                                                                                    1,426,603                                    1,426,603
     Prior Year Retained Earnings                                                                                   (115,814,659)                                (115,814,659)
     Current Year Earnings                                                                                           (46,138,283)                                 (31,190,825)
          Total Shareholder Equity                                                                                      (92,466,156)                             (77,359,856)
              TOTAL LIABILITIES AND SHAREHOLDER EQUITY                                                                  181,686,810                              218,886,097
1. Trade A/P, Purchases Clearing & Inventory Transit current period equals the sum of these account at petition date.
2. The decrease in these accounts post-petition are entries taken against the reserve, and are non-cash transactions.
                                   Case 19-11299-LSS                                     Doc 294                  Filed 08/20/19                      Page 16 of 22

Evans Sports, Inc.                                                                                                                                     Case No. 19-11302
Debtor                                                                                                                              Reporting Period: July 1 - July 31, 2019

                                                                         MOR-3
                                                               BALANCE SHEET (UNAUDITED)
                                                                            $ Amounts are Actual
                                    Line item                                                       Current period                            As of petition date
ASSETS
  Current Assets
    Cash and Cash Equivalents                                                                                               298                                         298
    Trade Accounts Receivable                                                                                           230,791                                      63,403
    Allowance for Bad Debt                                                                                               22,562                                      22,118
    Other Receivables                                                                                                    (4,958)                                     (3,532)
    Inventories                                                                                                         265,360                                     282,863
    Inventory Reserve                                                                                                       -                                           -
    Current Deferred Tax                                                                                                    -                                           -
    Prepaid Expenses                                                                                                     (4,438)                                      2,396
          Total Current Assets                                                                                          509,614                                     367,546
   Fixed Assets
      Land                                                                                                                                                              -
      Building and Improvements                                                                                              -                                          -
      Vehicles                                                                                                               700                                        700
      Furniture, Fixtures and Equipment                                                                                   62,496                                     62,496
      Accumulated Depreciation                                                                                           (63,196)                                   (63,196)
          Total Fixed Assets                                                                                                -                                           -
   Other Assets
     Security Deposits                                                                                                       -                                        1,000
     Investment in Sub                                                                                                       -                                          -
     Non Current Deferred Tax                                                                                                -                                          -
     Intangibles                                                                                                             -                                          -
     Amortization of Intangibles                                                                                             -                                          -
          Total Other Assets                                                                                                -                                         1,000
              TOTAL ASSETS                                                                                              509,614                                     368,546

LIABILITIES AND SHAREHOLDER EQUITY
  Liabilities Not Subject to Compromise
     Cash EB/JSC - BOA Operating Accounts                                                                                   -                                         3,127
     Cash EB - CC/ACH/Wire Pmts                                                                                             -                                           -
     A/P Trade                                                                                                           32,509                                       7,323
     Accrued Expenses                                                                                                    (1,004)                                      2,972
          Total Liabilities Not Subject to Compromise                                                                    31,505                                      13,422

   Current Liabilities Subject to Compromise
     A/P Trade 1                                                                                                         11,160                                      11,160
     A/P American Express                                                                                                   -                                           -
     A/P Sierra Consignment                                                                                                 -                                           -
     A/P Legacy Consignment                                                                                                 -                                           -
     A/P Misc Consignments                                                                                                  -                                           -
     A/P Other                                                                                                              -                                           -
     Purchases Clearing 1                                                                                                   -                                           -
                                      1
     Accrual for Inventory in Transit                                                                                       -                                           -
     Accrued Expenses                                                                                                    27,805                                      27,805
     Current Portion of IRB                                                                                                 -                                           -
     Lease Obligations for Vacated Facilities                                                                               -                                           -
     Current Portion of Notes Payable                                                                                       -                                           -
     Current Portion Purchase Payout 2                                                                                      -                                           -
     Current Deferred IncomeTax                                                                                             -                                           -
     Revolving Line of Credit                                                                                               -                                           -
     Other                                                                                                                    0                                           0
          Total Current Liabilities Subject to Compromise                                                                38,965                                      38,965
   Long Term Liabilities Subject to Compromise
     Industrial Revenue Bond                                                                                                 -                                          -
     Due To/(From) JSC                                                                                                       -                                          -
     Lease Obligations for Vacated Facilities                                                                                -                                          -
     Long Term Notes Payable                                                                                                 -                                          -
     Noncurrent Purchase Payout 2                                                                                            -                                          -
     Long Term Purchase Payout                                                                                               -                                          -
     Noncurrent Deferred IncomeTax                                                                                           -                                          -
          Total Long Term Liabilities Subject to Compromise                                                                 -                                           -
   Shareholder Equity
     Capital Stock                                                                                                           -                                         -
     Intercompany                                                                                                        393,235                                   234,398
     Treasury Stock                                                                                                          -                                         -
     Prior Year Retained Earnings                                                                                        281,345                                   281,345
     Current Year Earnings                                                                                              (235,437)                                 (199,585)
          Total Shareholder Equity                                                                                      439,144                                     316,159
              TOTAL LIABILITIES AND SHAREHOLDER EQUITY                                                                  509,614                                     368,546
1. Trade A/P, Purchases Clearing & Inventory Transit current period equals the sum of these account at petition date.
2. The decrease in these accounts post-petition are entries taken against the reserve, and are non-cash transactions.
                                   Case 19-11299-LSS                                     Doc 294                  Filed 08/20/19                          Page 17 of 22

Jerry's Sports Inc.                                                                                                                                        Case No. 19-11303
Debtor                                                                                                                                  Reporting Period: July 1 - July 31, 2019

                                                                         MOR-3
                                                               BALANCE SHEET (UNAUDITED)
                                                                            $ Amounts are Actual
                                    Line item                                                       Current period                                As of petition date
ASSETS
  Current Assets
    Cash and Cash Equivalents                                                                                              162,467                                     164,137
    Trade Accounts Receivable                                                                                            4,645,968                                   5,339,463
    Allowance for Bad Debt                                                                                                (269,063)                                   (260,455)
    Other Receivables                                                                                                      472,428                                     370,995
    Inventories                                                                                                            (30,472)                                    (30,472)
    Inventory Reserve                                                                                                          -                                           -
    Current Deferred Tax                                                                                                       -                                           -
    Prepaid Expenses                                                                                                        (5,545)                                    344,543
          Total Current Assets                                                                                           4,975,784                                   5,928,211
   Fixed Assets
      Land                                                                                                                      -                                           -
      Building and Improvements                                                                                                 -                                           -
      Vehicles                                                                                                                  -                                           -
      Furniture, Fixtures and Equipment                                                                                     (90,000)                                    (90,000)
      Accumulated Depreciation                                                                                                    (0)                                         (0)
          Total Fixed Assets                                                                                               (90,000)                                     (90,000)
   Other Assets
     Security Deposits                                                                                                          -                                          -
     Investment in Sub                                                                                                          -                                          -
     Non Current Deferred Tax                                                                                                   -                                          -
     Intangibles                                                                                                         28,847,155                                 28,847,155
     Amortization of Intangibles                                                                                        (17,595,774)                               (17,256,008)
          Total Other Assets                                                                                             11,251,381                                 11,591,147
              TOTAL ASSETS                                                                                              16,137,165                                  17,429,358

LIABILITIES AND SHAREHOLDER EQUITY
  Liabilities Not Subject to Compromise
     Cash EB/JSC - BOA Operating Accounts                                                                                      -                                         11,487
     Cash EB - CC/ACH/Wire Pmts                                                                                                -                                            -
     A/P Trade                                                                                                              31,657                                        9,411
     Accrued Expenses                                                                                                       88,100                                       61,273
          Total Liabilities Not Subject to Compromise                                                                      119,757                                       82,171

   Current Liabilities Subject to Compromise
     A/P Trade 1                                                                                                     10,592,942                                     10,592,942
     A/P American Express                                                                                                   -                                              -
     A/P Sierra Consignment                                                                                                 -                                              -
     A/P Legacy Consignment                                                                                                 -                                              -
     A/P Misc Consignments                                                                                                  -                                              -
     A/P Other                                                                                                              -                                              -
     Purchases Clearing 1                                                                                                   -                                              -
                                      1
     Accrual for Inventory in Transit                                                                                       -                                              -
     Accrued Expenses                                                                                                (3,644,601)                                    (3,644,601)
     Current Portion of IRB                                                                                                 -                                              -
     Lease Obligations for Vacated Facilities                                                                               -                                              -
     Current Portion of Notes Payable                                                                                       -                                              -
     Current Portion Purchase Payout 2                                                                                      -                                              -
     Current Deferred IncomeTax                                                                                             -                                              -
     Revolving Line of Credit                                                                                       364,099,969                                    371,477,944
     Other                                                                                                                  -                                              -
          Total Current Liabilities Subject to Compromise                                                           371,048,310                                   378,426,285
   Long Term Liabilities Subject to Compromise
     Industrial Revenue Bond                                                                                                 -                                             -
     Due To/(From) JSC                                                                                              (350,912,220)                                 (359,823,166)
     Lease Obligations for Vacated Facilities                                                                                -                                             -
     Long Term Notes Payable                                                                                                 -                                             -
     Noncurrent Purchase Payout 2                                                                                            -                                             -
     Long Term Purchase Payout                                                                                               -                                             -
     Noncurrent Deferred IncomeTax                                                                                           -                                             -
          Total Long Term Liabilities Subject to Compromise                                                        (350,912,220)                                 (359,823,166)
   Shareholder Equity
     Capital Stock                                                                                                       90,652,104                                 90,652,104
     Intercompany                                                                                                            (5,378)                                    (5,383)
     Treasury Stock                                                                                                             -                                          -
     Prior Year Retained Earnings                                                                                       (90,778,561)                               (90,778,561)
     Current Year Earnings                                                                                               (3,986,849)                                (1,124,093)
                                                                                                                                                                           -
          Total Shareholder Equity                                                                                       (4,118,683)                                (1,255,933)
              TOTAL LIABILITIES AND SHAREHOLDER EQUITY                                                                  16,137,165                                  17,429,358
1. Trade A/P, Purchases Clearing & Inventory Transit current period equals the sum of these account at petition date.
2. The decrease in these accounts post-petition are entries taken against the reserve, and are non-cash transactions.
                                 Case 19-11299-LSS                                Doc 294                   Filed 08/20/19               Page 18 of 22

In re SportCo Holdings, Inc.                                                                                                                                          Case No. 19-11299 (LSS)
Debtor                                                                                                                                                   Reporting Period: July 1 - July 31, 2019

                                                                                        MOR-4
                                                                                                          1
                                                                            STATUS OF POST-PETITION TAXES
                                                                                          $ Amounts are Actual

                        Line item                                 Beginning          Amount withheld,                                                   Check #, EFT, or
                                                                   liability       accrued, and expensed      Amount paid             Date paid              Other             Ending liability
Federal
  Withholding                                                               -                      278,601         (278,601)   07/19/2019,08/02/2019   EFT                                  -
  FICA-Employee                                                             -                      130,942         (130,942)   07/19/2019,08/02/2019   EFT                                  -
  FICA-Employer                                                             -                      130,236         (130,236)   07/19/2019,08/02/2019   EFT                                  -
  Unemployment                                                              -                          159             (159)   07/19/2019,08/02/2019   EFT                                  -
  Income                                                                    -                          -                -       N/A                    N/A                                  -
  Other                                                                     -                          -                -       N/A                    N/A                                  -
       Subtotal, federal                                                    -                      539,938         (539,938)                                                                -
State and Local
   Withholding                                                             -                        84,260          (84,260)   07/19/2019,08/02/2019   EFT                                  -
   Sales                                                                 4,588                       3,371              -      N/A                     N/A                                7,959
   Excise                                                                3,378                       1,348              -      N/A                     N/A                                4,726
   Unemployment                                                            -                         2,732           (2,732)   07/19/2019,08/02/2019   EFT                                  -
   Real Property                                                        17,179                      17,179              -      N/A                     N/A                               34,358
   Personal Property                                                       -                           -                -      N/A                     N/A                                  -
   All other taxes                                                       7,946                       6,219              -      N/A                     N/A                               14,165
       Subtotal, state and local                                        33,091                     115,109          (86,992)                                                             61,209
Taxes included in accounts payable                                          -                           -               -      N/A                     N/A                                  -
         TOTAL TAXES                                                    33,091                     655,047         (626,930)                                                             61,209

   1. All debtors being jointly administered under lead case SportCo Holdings, Inc. et al, # 19-11299
                       Case 19-11299-LSS                 Doc 294          Filed 08/20/19           Page 19 of 22


In re SportCo Holdings, Inc.                                                                               Case No. 19-11299 (LSS)
Debtor                                                                                        Reporting Period: July 1 - July 31, 2019




                                            MOR-4
                      ATTESTATION REGARDING STATUS OF POST-PETITION TAXES

The above-captioned Debtor hereby submits this attestation regarding the status of post-petition taxes in lieu of providing tax
returns and detailed records of paid or unpaid taxes by type and entity.
I hereby certify, to the best of my knowledge, that: (1) all federal, state and local post-petition taxes and estimates due and owing
for the period indicated above for the Debtor have been paid or that any remaining balance dues are de minimis ; and (2) to the
extent that tax returns have not been submitted, an extension has been either obtained or requested from the appropriate state or
federal agency, or the Debtor is in the process of obtaining or requesting such extension from the appropriate state or federal
agency.




                                                                                 August 20, 2019
Signature of Authorized Individual                                               Date



Dalton Edgecomb                                                                  Chief Restructuring Officer
Printed Name of Authorized Individual                                            Title of Authorized Individual
                               Case 19-11299-LSS                         Doc 294              Filed 08/20/19                  Page 20 of 22


In re SportCo Holdings, Inc.                                                                                                                                  Case No. 19-11299 (LSS)
Debtor                                                                                                                                           Reporting Period: July 1 - July 31, 2019

                                                                          MOR-4
                                                          STATUS OF UNPAID POST-PETITION DEBTS 1, 2
                                                                               $ Amounts are Actual
                                                                                                            Days Outstanding
                    Line item
                                                          Current             1-30              31-60            61-90              91-120               Over 120             Totals
Rent/Leases-Building                                             -                5,333             2,901              -                     -                   -                8,234
Rent/Leases-Equipment                                            -                  -                 -                -                     -                   -                   -
Supplies                                                      20,052             17,032               -                -                     -                   -               37,084
Freight                                                       32,704             97,031            55,210              -                     -                   -             184,945
Services                                                       9,851             17,235            15,446              -                     -                   -               42,532
Professional Fees                                                -               69,752               -                -                     -                   -               69,752
Amounts Due to Insiders                                          -                  -                 -                -                     -                   -                   -
EE Expense                                                     2,780                722               -                -                     -                   -                3,501
Other                                                            -                  -                 -                -                     -                   -                   -
Other                                                            -                  -                 -                -                     -                   -                   -
Totals                                                       65,387            207,105             73,557                -                   -                   -             346,048

1. All information contained herein is unaudited and subject to future adjustments. Certain debts payable pursuant to orders of the Bankruptcy Court are reflected as current for the
purposes of this schedule.
2. All debtors being jointly administered under lead case SportCo Holdings, Inc. et al, # 19-11299
In re SportCo Holdings, Inc.      Case 19-11299-LSS                    Doc 294          Filed 08/20/19        Page 21 of 22          Case No. 19-11299 (LSS)
Debtor                                                                                                                  Reporting Period: July 1 - July 31, 2019

                                                             MOR-5
                                         ACCOUNTS RECEIVABLE RECONCILIATION AND AGING 1
                                                                         $ Amounts are Actual
                                                                                                   Days Outstanding
                 Line item
                                                      Current               1-30                 31-60          61-90            Over 90             Totals
Trade Accounts Receivable                             10,763,919            5,110,437            1,396,108        941,685         2,389,899         20,602,048
Less: Allowance for doubtful accounts                         -                   -                    -         (251,854)       (1,007,418)        (1,259,272)
Totals                                                10,763,919            5,110,437            1,396,108        689,831         1,382,481        19,342,776
                                                           55.6%                26.4%                 7.2%           3.6%              7.1%            100.0%

 Reconciliation of accounts receivable, trade
  Accounts receivable, net at the beginning of the reporting period                                                                                 27,795,610
  Add: Amounts billed during the period                                                                                                             18,776,184
  Subtract: Amounts collected during the period                                                                                                    (26,465,088)
  Subtract: Change in allowance for doubtful accounts                                                                                                  (13,140)
  Adjustment: Deferred revenue applied to accounts receivable                                                                                                0
  Other adjustments                                                                                                                                 (1,047,945)
    Accounts receivable at the end of the reporting period - Per Balance Sheet                                                                      19,045,621
1. All debtors being jointly administered under lead case SportCo Holdings, Inc. et al, # 19-11299
                    Case 19-11299-LSS               Doc 294         Filed 08/20/19         Page 22 of 22


In re SportCo Holdings, Inc.                                                                          Case No. 19-11299 (LSS)
Debtor                                                                                   Reporting Period: July 1 - July 31, 2019

                                                    MOR-5a
                                             DEBTOR QUESTIONNAIRE
    #                                              Line item                                                  Yes         No
1       Have any assets been sold or transferred outside the normal course of business this reporting                     
        period? If yes, provide an explanation below.
2       Have any funds been disbursed from any account other than a debtor in possession account               
        this reporting period? If yes, provide an explanation below.
3       Have all post-petition tax returns been timely filed? If no, provide an explanation below.             
4       Are workers' compensation, general liability and other necessary insurance coverages in effect?        
        If no, provide an explanation below.
5       Has any bank account been opened during the reporting period? If yes, provide documentation                        
        identifying the opened account(s). If an investment account has been opened, provide the
        required documentation pursuant to the Delaware Local Rule 4001-3.
Explanations
1      None required
2       The debtor in possession account was paid off; as a result, we began disbursing out of our operating accounts.
3       None required
4       None required
5       None required
